DETAILED ACTION
This action is in response to applicant’s amendment filed on 6/30/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL. 

Amendments to claim 1 by changing “non-transient computer-readable storage medium" to a “non-transitory machine-readable storage medium” overcomers the 101 rejection. Accordingly, the 101 rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choquette) in view of Tiedemann (US 5987326) and further in view of Rothaar (US 20190379446).

Referring to claim 1, Choquette discloses a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for beam switching by a user terminal (UT) (Abstract and Par. 151, “the present teachings provide a hitless handover from one spot beam to another spot beam under a given satellite”), the method comprising: 
initiating a beam switch between an old beam and a new beam when the UT is disposed in an overlap area of the old beam and the new beam (Par. 151, “handover from one spot beam to another spot beam under a given satellite, while the terminal is in the overlap area of two beams”, note handover is equivalent to switch or switching from a current beam or frequency to a target beam or frequency);
 directing at a Network Access Point (NAP), user traffic to the UT (FIG. 5 and Par. 67, “redirect return traffic for VSAT 514 to the NAP 510 via inroute 518′ and gateway 520”. Par. 70, “the forward traffic flow enters a NAP 510, is forwarded to a gateway 502, and from there up to the setting satellite 504, and then down to the VSAT 514”); and 
assigning a Time Division Multiplex Access (TDMA) allocation for the UT on the new beam prior to an arrival of the UT on the new beam (Par. 129, “assignment of dedicated TDMA return slots that it can use for traffic or management or control signaling”).
Choquitte is not relied on for wherein the user traffic traversing a satellite network remains uninterrupted during the beam switch and the NAP redirects user traffic for the UT via the old beam to the new beam.  
In an analogous art, Rothaar discloses wherein the user traffic traversing a satellite network remains uninterrupted during the beam switch and the NAP redirects user traffic for the UT via the old beam to the new beam (Par. 69, “In one embodiment, the ground terminal is able to track and deliver user traffic from a first beam pointed at a first LEO satellite while simultaneously acquiring a new incoming LEO satellite with a second beam, after which it manages a seamless handoff of traffic from the first beam to the second beam and then turns off the first beam, thereby providing continuous service to its users”. Par. 10, “FIG. 5A is an antenna beam switching timing diagram to track and hand off satellites”. Note that user traffic is continued with continuous service to its users through a seamless handoff. Further note that seamless handoff provides uninterrupted user traffic).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Choquitte by incorporating the teachings of Rothaar so that a seamless switching of beams takes place the user does not experience a data loss or interruption. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Choquitte is silent on duplicating user data traffic destined for the UT in the old beam and the new beam at a network Access Point (NAP).
In an analogous art, Tiedemann discloses duplicating user data traffic destined for the UT in the old beam and the new beam at a network Access Point (Col. 2, line 3- line 12, “During soft handoff, both the first and second base stations 12 transmit copies of the user data directed to subscriber unit 10 to provide signal source diversity. Thus, if one base station 12 fades relative to the other base station 12, the subscriber unit 10 still receives one signal properly”. Note duplicate user data is sent to the subscriber unit by both base stations so that data is not lost in the handover process).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Tiedemann so that user traffic is duplicated and provided to user, so that all user data is delivered to the user, thus, having a backup of the user traffic and ascertaining all user data delivery. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim 1, further comprising: 
establishing communications over the new beam; and releasing resources for the old beam after the arrival of the UT in the new beam (Choquitte, Par. 151, “handover from one spot beam to another spot beam under a given satellite, while the terminal is in the overlap area of two beams”. Rothaar, Par. 69, “a seamless handoff of traffic from the first beam to the second beam and then turns off the first beam, thereby providing continuous service to its users”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Choquitte by incorporating the teachings of Rothaar so that a seamless switching of beams takes place the user does not experience a data loss or interruption. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1, 
wherein the initiating is commenced by a gateway (Choquitte, Par. 127, “System information parameter values for the new satellite or beam might be broadcast from the Gateway via the forward channel of that satellite or beam, such that a terminal performing a handover must switch to and synchronize with the new satellite forward channel”).  
Referring to claim 8, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1, wherein the UT is configured to lock onto only one of the old beam or the new beam concurrently (Rothaar, Par. 69, “acquiring a new incoming LEO satellite with a second beam, after which it manages a seamless handoff of traffic from the first beam to the second beam and then turns off the first beam”, note the first beam is eventually turned off or thus, it lock only to the second beam).  
Referring to claim 9, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1,wherein the UT is configured to lock onto the old beam and the new beam concurrently (Rothaar, Par. 69, “In one embodiment, the ground terminal is able to track and deliver user traffic from a first beam pointed at a first LEO satellite while simultaneously acquiring a new incoming LEO satellite with a second beam”, note that initially both beam are connected concurrently).
Referring to claim 10, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1, further comprising during time gaps in a transmission schedule of the old beam, performing for the new beam one or more of a timing ranging, power control fine tuning, and link adaptation (Choquitte, par. 6, “link adaptation” and Par. 35, the group of links (links 134, 132) used to communicate. [0125] Implement link adaptation to optimize return traffic performance).  
Referring to claim 11, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1, wherein the old beam comprises an old gateway servicing the old beam and an old satellite generating the old beam, the new beam comprises a new gateway servicing the new beam and a new satellite generating the new beam, and the old beam differs from the new beam in one or more of the old gateway, the new gateway, the old satellite and the new satellite (Choquitte, Par. 11,Establishing a VSAT forward path link through a new satellite path, without interrupting communication through the old or currently active satellite path. [0012] Synchronizing a VSAT return path timing through the new satellite path, without interrupting communication through the old satellite path. [0013] Allocating VSAT return (i.e., uplink) bandwidth through a new satellite path, without interrupting communication through the old satellite path. [0014] Establishing a VSAT communication context through a new satellite path, without interrupting active communication through the old satellite path).  
Referring to claim 12, Choquitte discloses a satellite network (FIG. 1a, 1b, ) comprising: 
a User Terminal (UT) configured to perform a beam switch between an old beam and a new beam when the UT is disposed in an overlap area of the old beam and the new beam (Par. 151, “handover from one spot beam to another spot beam under a given satellite, while the terminal is in the overlap area of two beams”, note handover is equivalent to switch or switching from a current beam or frequency to a target beam or frequency); 
a Network Access Point (NAP) (FIG. 4a, “NAP 408”. Par. 56, The NAP 408 may connect to the external network 414 by providing any associated necessary protocol services ) 
to facilitate over the new beam user traffic to the UT (FIG. 5 and Par. 67, “redirect return traffic for VSAT 514 to the NAP 510 via inroute 518′ and gateway 520”. Par. 70, “the forward traffic flow enters a NAP 510, is forwarded to a gateway 502, and from there up to the setting satellite 504, and then down to the VSAT 514); and 
a new gateway (Par. 147, communication context with a new Gateway and/or NAP construct, when a satellite handover involves transition to a new Gateway or NAP. Par. 149, the terminal can receive all forward signaling from the new Gateway or new NAP via the new satellite forward channel) to manage the new beam (Par. 155, The terminal and Gateway then use the teachings for the dual satellite case to prepare for return link operation of the new beam,) and to assign a Time Division Multiple Par. 129, “assignment of dedicated TDMA return slots that it can use for traffic or management or control signaling”),
Choquitte is not relied on for wherein the user traffic traversing a satellite network remains uninterrupted during the beam switch and the NAP redirects user traffic for the UT via the old beam to the new beam.  
In an analogous art, Rothaar discloses wherein the user traffic traversing a satellite network remains uninterrupted during the beam switch and the NAP redirects user traffic for the UT via the old beam to the new beam (Par. 69, “In one embodiment, the ground terminal is able to track and deliver user traffic from a first beam pointed at a first LEO satellite while simultaneously acquiring a new incoming LEO satellite with a second beam, after which it manages a seamless handoff of traffic from the first beam to the second beam and then turns off the first beam, thereby providing continuous service to its users”. Par. 10, “FIG. 5A is an antenna beam switching timing diagram to track and hand off satellites”. Note that user traffic is continued with continuous service to its users through a seamless handoff. Further note that seamless handoff provides uninterrupted user traffic).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Choquitte by incorporating the teachings of Rothaar so that a seamless switching of beams takes place the user does not experience a data loss or interruption. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Choquitte is silent on duplicating user data traffic destined for the UT in the old beam and the new beam at a network Access Point.
In an analogous art, Tiedemann discloses duplicating user data traffic destined for the UT in the old beam and the new beam at a network Access Point (Col. 2, line 3- line 12, “During soft handoff, both the first and second base stations 12 transmit copies of the user data directed to subscriber unit 10 to provide signal source diversity. Thus, if one base station 12 fades relative to the other base station 12, the subscriber unit 10 still receives one signal properly”. Note duplicate user data is sent to the subscriber unit by both base stations so that data is not lost in the handover process).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Tiedemann so that user traffic is duplicated and provided to user, so that all user data is delivered to the user, thus, having a backup of the user traffic and ascertaining all user data delivery. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 13, the combination of Choquitte/Rothaar/Tiedemann discloses the satellite network of claim 12, wherein the UT establishes communications over the new beam; and the NAP releases resources for the old beam after the arrival of the UT in the new beam (Choquitte, Par. 151, “handover from one spot beam to another spot beam under a given satellite, while the terminal is in the overlap area of two beams”. Rothaar, Par. 69, “a seamless handoff of traffic from the first beam to the second beam and then turns off the first beam, thereby providing continuous service to its users”).  It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Choquitte by incorporating the teachings of Rothaar so that a seamless switching of beams takes place the user does not experience a data loss or interruption. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, the combination of Choquitte/Rothaar/Tiedemann discloses the satellite network of claim 12, wherein the UT is instructed by a gateway to initiate the beam switch (Choquitte, Par. 127, “System information parameter values for the new satellite or beam might be broadcast from the Gateway via the forward channel of that satellite or beam, such that a terminal performing a handover must switch to and synchronize with the new satellite forward channel”).  
Claim 18 recites features analogous to the features of claim 8, thus, it is rejected for the same reasons as set forth above.
Claim 19 recites features analogous to the features of claim 10, thus, it is rejected for the same reasons as set forth above.
Referring to claim 20, the combination of Choquitte/Rothaar/Tiedemann discloses the satellite network of claim 12, further comprising: an old gateway servicing the old beam; an old satellite generating the old beam; and a new satellite generating the new beam, wherein the old beam differs from the new beam in one or more of the old gateway, the new gateway, the old satellite and the new satellite (Choquitte, Par. 11,Establishing a VSAT forward path link through a new satellite path, without interrupting communication through the old or currently active satellite path. [0012] Synchronizing a VSAT return path timing through the new satellite path, without interrupting communication through the old satellite path. [0013] Allocating VSAT return (i.e., uplink) bandwidth through a new satellite path, without interrupting communication through the old satellite path. [0014] Establishing a VSAT communication context through a new satellite path, without interrupting active communication through the old satellite path).  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choquette) in view of Tiedemann (US 20180095787) and further in view of Rothaar (US 20190379446) and further in view of Raghavan (US 20210307005).
Referring to claim 4, the combination of Choquitte/Rothaar/Tiedemann discloses the method of claim method of claim 1, wherein the initiating comprises receiving a message from the UT requesting the beam switch.  
In an analogous art, Raghavan discloses wherein the initiating comprises receiving a message from the UT requesting the beam switch (Par. 6, “wireless device may request a beam switch”).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Raghavan so that the UT requests the beam switching of beams for the purpose of relieving the gateway of the task of beam switching. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 15 recites features analogous to the features of claim 4, thus, it is rejected for the same reasons as set forth above.
Allowable Subject Matter

Claims 5-6 are allowed.
The prior art fails to disclose or suggest the limitations “the user traffic comprises Internet Protocol (IP) traffic comprising a flow, the flow is not disconnected due to the beam switch, and a protocol associated with the flow resolves the duplicating” along with other limitations of claim 5.
Claim 16-17 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the user traffic comprises Internet Protocol (IP) traffic comprising a flow, the flow is not disconnected due to the beam switch, and a protocol associated with the flow resolves the duplicating” and “wherein a duration of the duplicating is less than 30 seconds” such that it is less than proven “less than 30 second” system, as in claimed along with the limitations of the intermediate and base claims. Claims 6 and 17 depend on 5 and 16.
Response to Arguments
Applicant’s arguments submitted 6/30/2022 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644